Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1-5, 25, and 29-31 are objected to because of the following informalities:  the acronym “SM” is not defined in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 25-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2018/0310359) in view of Yiu et al (US 2015/0312826). Hereinafter referred to as Takahashi and Yiu.
Regarding claims 1, 6, 25 and 26. Takahashi discloses a method of processing user terminal (UE) idle state, comprising: receiving, by a mobility management (MM) function entity, a connection release request sent by an access network entity (see figure 1: S1), wherein the connection release request carries identity information of the UE (the connection request is with respect to a specific UE 1); sending, by the MM function entity, a user plane connection deactivation request to a SM function entity according to the connection release request (see figure 1: S2), the user plane connection deactivation request is used to request the SM function entity to delete a user plane connection of the UE (see figure 1: S3)
Takahashi discloses all the limitations of the claimed invention with the exception of maintaining a signaling plane connection of the UE. However, Yiu, from the same field of endeavor, teaches maintaining a signaling plane connection of the UE (see at least paragraph [0028]). Thus, it would have been obvious to a person of ordinary skill 
Regarding claims 2 and 29. Takahashi in view of Yiu discloses a method further comprising: receiving, by the MM function entity, a user plane connection deactivation completion message sent by the SM function entity; sending, by the MM function entity, a connection release instruction to the access network entity according to the user plane connection deactivation completion message, the connection release instruction is used to instruct the access network entity to release a signaling plane connection and a user plane connection between the access network entity and the UE, and UE context information (see figure 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Yiu and further in view of Rayavarapu et al (US 2013/0039287). Hereinafter referred to as Rayavarapu.
Regarding claim 5. Takahashi in view of Yiu discloses all the limitations of the claimed invention with the exception of receiving, by the MM function entity, a downlink data packet report (DDN) sent by the SM function entity, where the DDN carries an identifier information of a target UE; paging, by the MM function entity, the target UE according to the DDN. However, Rayavarapu, from the same field of endeavor, teaches receiving, by the MM function entity, a downlink data packet report (DDN) sent by the SM function entity, where the DDN carries an identifier information of a target UE; paging, by the MM function entity, the target UE according to the DDN (see at least .
Claims 7-8 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Yiu and further in view of Olsson et al (US 2019/0104563). Hereinafter referred to as Olsson.
Regarding claims 8 and 32.  Takahashi in view of Yiu discloses all the limitations of the claimed invention with the exception of sending, by the SM function entity, a first user plane configuration instruction to the user plane (UP) function entity that serves the UE according to the user plane connection deactivation request, the first user plane configuration instruction is used to instruct the UP function entity that serves the UE to modify a user plane configuration of the UE. However, Olsson, from the same field of endeavor, teaches sending, by the SM function entity, a first user plane configuration instruction to the user plane (UP) function entity that serves the UE according to the user plane connection deactivation request, the first user plane configuration instruction is used to instruct the UP function entity that serves the UE to modify a user plane configuration of the UE (see at least figure 12). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Olsson, as indicated, into the communication method of Takahashi in view of Yiu for the purpose of managing sessions and resources.
Regarding claims 8 and 32. Takahashi in view of Yiu and further in view of Olsson discloses a method further comprising: receiving, by the SM function entity, a .
Allowable Subject Matter
Claims 3-4, 9-12, 30-31 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476